879 F.2d 863Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John H. MUDD, Plaintiff-Appellant,v.James E. JOHNSON;  William P. Rogers, Defendants-Appellees.Darnell JONES, Plaintiff-Appellant,v.James E. JOHNSON;  William P. Rogers, Defendants-Appellees.
Nos. 89-6544, 89-7545.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1989.Decided:  July 11, 1989.

John H. Mudd, appellant pro se.
Darnell Jones, appellant pro se.
Mark Ralph Davis (Office of the Attorney General of Virginia), for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John H. Mudd and Darnell Jones appeal from the district court's orders denying relief under 42 U.S.C. Sec. 1983.  Our review of the records and the district court's opinions disclose that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Mudd v. Johnson, C/A No. 88-73-L (W.D.Va. Feb. 16, 1989);  Jones v. Johnson, C/A No. 88-77-L (W.D.Va., Feb. 16, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.